Citation Nr: 0501828	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung disability, 
claimed due to asbestos exposure in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945 and from August 1950 to March 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran and his wife testified 
before the undersigned at a hearing held at the RO in 
September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for lung 
disability, which he contends is due to exposure to asbestos 
in service.  He maintains that the asbestos exposure occurred 
while he and other marines were transported from Hawaii to 
the Philippines during World War II.  He testified at the 
September 2004 hearing that he was aboard the USS CATSKILL 
and that prior to the voyage it had been newly constructed or 
converted to transport troops, resulting in the presence of 
residual debris and dust from insulation and piping, which he 
contends included asbestos, fiberglass and other materials.  
He testified that throughout the voyage, he and the other 
marines had to stay below decks except for about two hours 
each evening when they were allowed on deck.  The veteran 
testified that the ship's crew were constantly cleaning the 
ship and said the whole ship was full of asbestos.  The 
veteran's service personnel records confirm that the veteran 
was aboard the USS CATSKILL from 8 September 1944 to 21 
October 1944, and action should be taken to obtain evidence 
concerning the probability that the veteran was exposed to 
asbestos on the USS CATSKILL.  

At the hearing, the veteran testified that following service 
he worked with sheetrock and sheet metal and eventually went 
in to sales.  At the hearing, the veteran also testified that 
for the past three years he had received treatment from a Dr. 
McLavy in Ocala, Florida, and that Dr. McLavy told him that 
his chronic obstructive pulmonary disease could be related to 
his asbestos exposure.  Records from Dr. McLavy are not in 
the file, and should be obtained.  

In addition, at the hearing, the veteran testified that in 
April 1986, while he was working at Bonner Sheet Metal, the 
government sent a doctor to examine everyone over 60 years of 
age.  The veteran testified that he thereafter received a 
July 1986 letter from a doctor from Mount Sinai Medical 
Center about the results.  The Board notes that in the July 
1986 letter, the physician stated that scarring was seen on 
his chest X-ray of the sort found following asbestos exposure 
in the construction trades.  He also said pulmonary function 
tests showed some decrement in forced vital capacity, which 
tended to reflect lung scarring.  At the hearing, the veteran 
was unable to identify the government agency that directed 
that the examinations be done but thought it might have 
something to do with former servicemen.  The purpose of the 
examinations could be relevant to the claim; further 
development in this area should be undertaken.  This should 
include requesting information from Bonner Sheet Metal as 
well as Mount Sinai Medical Center.  

If evidence is obtained corroborating the veteran's 
contention that he was exposed to asbestos in service, a 
medical examination and opinion should be obtained, as such 
would facilitate the Board's decision.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should, through appropriate 
channels, contact the Department of the 
Navy and attempt to secure the complete 
ship history of the USS CATSKILL (LSV-1), 
including any available deck logs and 
records concerning repair, refurbishment 
and retrofitting during the period from 
September 1944 through October 1944.  The 
purpose is to determine whether troops 
transported aboard the USS CATSKILL (LSV-
1) at that time were exposed to asbestos.  
All actions to obtain such evidence 
should be documented fully in the claims 
file.  

2.  The AMC should contact the veteran 
and request that he provide the full name 
and address of Dr. McLavy of Ocala, 
Florida, and the dates of treatment.  
With authorization from the veteran, the 
AMC should attempt to obtain the 
veteran's medical records for the veteran 
and associate them with the claims file.  

The AMC should also request that the 
veteran provide the complete name and 
address of Bonner Sheet Metal and provide 
release authorization for records 
pertaining to the April 1986 examination 
and the reasons therefore.  The AMC 
should also request that the veteran 
provide authorization for release of 
records from Mount Sinai Medical Center, 
One Gustave L. Levy Place, New York, New 
York, 10029, pertaining the review of the 
April 1986 medical examination in Miami, 
Florida, as referenced by Irving J. 
Selikoff, M.D., in his July 1986 letter 
to the veteran.  With authorization from 
the veteran, the AMC should request that 
Bonner Sheet Metal and Mount Sinai 
Medical Center provide records for the 
veteran pertaining to the April 1986 
medical examination and request 
specifically that they provide any 
available documentation or explanation of 
the reasons for the examination and 
whether it was sponsored by a government 
agency and, if so, which agency.  All 
actions to accomplish this should be 
documented fully in the claims file.  

The AMC should notify the veteran that 
evidence currently needed to substantiate 
his claim includes evidence corroborating 
of his contention that he was exposed to 
asbestos in service.  In this regard, he 
should be advised that such evidence 
could include statements from fellow 
servicemen who can confirm or corroborate 
his contentions.  He should be notified 
that also needed is a medical opinion in 
which a health care provider opines that 
it is at least as likely as not that 
exposure to asbestos in service caused or 
contributed to the veteran's current lung 
disability.  A basis for the opinion is 
also necessary.  The AMC should notify 
the veteran that if VA receives evidence 
that he was exposed to asbestos in 
service, it will obtain a medical 
opinion, but that it ultimately his 
responsibility to provide evidence in 
support of his claim.  

The AMC should notify the veteran that he 
should submit all evidence in his 
possession that pertains to his claim 
that he has not submitted previously.  

3.  Thereafter, if the AMC receives any 
evidence confirming or corroborating the 
veteran's claimed exposure to asbestos in 
service, it should arrange for a 
pulmonary examination of the veteran to 
determine the nature and etiology of any 
current lung disability.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
the examination results, the veteran's 
history of exposure to asbestos in 
service, if any, his post-service work 
history with sheetrock and sheet metal, 
as well as his post-service medical 
records, and thereafter provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that exposure to asbestos in service 
caused or contributed to any current lung 
disability.  The claims folder must be 
made available to the examiner and that 
it was reviewed should be noted in the 
examination report.  

4.  Then, after any additional 
development indicated by the state of the 
record at that time, the AMC should 
readjudicate the issue of entitlement to 
service connection for lung disability, 
claimed due to asbestos exposure in 
service.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the August 2003 statement of 
the case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome.  The veteran need take no 
action until otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


